Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 5/17/21 is acknowledged.  Claim 13 was canceled, and claims 15-16 were added.  Claims 1-13 and 15-16 are pending and are under examination.
Foreign Priority
With regard to the foreign priority claim, while it is noted in the Application Data Sheet (ADS) filed 7/13/18, and in the Filing Receipt filed 1/15/20, it is not acknowledged in the Bibliographic Data Sheet.  The Office recommends filing a request for a corrected Bibliographic Data Sheet.  
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is modified and maintained for the same reasons, as explained in paragraph 4 on page 2 of the Office Action filed 3/3/21. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 6 and 14 are rejected because the claim language, “a memory configured to store element information that indicates a position where each of the plurality of gas sensing elements is located” does not appear to be supported by the originally filed disclosure.  The specification recites in e.g., [0159], “the determining unit 1202 determines whether the gas detection element has detected gas, based on the results of monitoring the gas detection element. Furthermore, when the determining unit 1202 determines that the gas detection element has detected gas, the determining unit 1202 refers to an element information storage unit 1220, reads information relevant to the corresponding gas detection element (including information indicating the position of the corresponding gas detection element), and reports the information to the display control unit 1203.  Paragraph [0167] et seq., further describes how the element information storage unit is configured to store element information that indicates a position where each of the plurality of gas sensing elements is located.  Thus, based on 

In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because “the output device” raises an antecedent basis issue.  The rejected claim language should be amended to “the at least one output device”.
In light of applicant’s claim amendment, the prior rejection of claim 1 is modified because it is unclear how the newly added claim language in paragraph 1 of the claim further defines the claimed “system” invention, especially because applicant admitted on page 7 of the reply filed 6/24/20 that the “gas sensing elements” and “gas detection layer” are not necessarily included as parts of “gas detection system”.  Thus, in light of this admission, the Office will give the newly added claim language the appropriate weight and interpret these terms as intended use and/or functional terms.  If applicant 
Claims 1, 6, and 11 are rejected because the newly amended claim language, “the gas detection layer including a pressure sensitive adhesive having an adhesive force such that, upon the gas detection layer being pressed against a target other than the gas sensing element itself, the gas sensing element is adhered to the target by the adhesive force of the pressure sensitive adhesive,” is unclear.  The claim does not appear to clearly claim that each gas detection layer of the plurality of gas sensing elements includes a pigment and a pressure sensitive adhesive.  Furthermore, it is unclear how the following claim language, “having an adhesive force such that, upon the gas detection layer being pressed against a target other than the gas sensing element itself, the gas sensing element is adhered to the target by the adhesive force of the pressure sensitive adhesive” further defines each gas detection layer.  It is not clear as to what structure(s) and/or material(s) is (are) intended to achieve the “the adhesive force of the pressure sensitive adhesive" function.  For examination purposes the Office will give the claim language the appropriate weight and interpret the claim language as intended use and/or functional claim language.  Lastly, the rejected claim language appears to raise multiple antecedent basis issues with regard to the gas detection layer.  The Office proposes amending paragraph 1 of claim 1, for example, as follows:
“a plurality of gas sensing elements;

Claim 6, paragraph 2, is rejected because “the output device” raises an antecedent basis issue.  The rejected claim language should be amended to “the at least one gas monitoring output device”.
Claim 6, paragraph 3, is rejected because “the gas monitoring output device” raises an antecedent basis issue.  The rejected claim language should be amended to “the at least one gas monitoring output device”.
Claim 15 is rejected because the term "a change amount" is a relative term which renders the claim indefinite.  The rejected term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With regard to “a change amount,” the specification does not provide any examples of this term.  
Claim 16 is rejected because the term "a luminance value" is a relative term which renders the claim indefinite.  The rejected term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claims 15 and 16 are rejected because the term “predetermined threshold” is a relative term which renders the claims indefinite.  The rejected term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, with regard to “predetermined threshold,” while the specification provides a value in e.g., para. 172, this is not sufficient for a persons skilled in the art to ascertain the requisite degree because the specification provides abstract values, and no examples of what these values mean numerically. 
As previously pointed out in the prior Office Action filed 3/3/21, claim limitations “at least one output device configured to” and “an information processing apparatus configured to” in claim 1 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the generic placeholder (e.g., configured to) is modified by a word, which is ambiguous whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether each rejected limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or the generic placeholder (e.g., configured to) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the result is inconclusive.  See 112 rejection above.  If applicant intended the rejected claim limitations above to be interpreted as computer and/or computer related 

The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the pending claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04. The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Applicant should note that the terms in the pending claims are given the appropriate weight and must be broadly interpreted in light of the specification, without reading limitations into the claim, unless the term(s) has been given a special definition in the specification.  
With regard to claims 1-5, because applicant admitted on page 7 of the reply filed 6/24/20 that the “gas sensing elements” and “gas detection layer” are not necessarily included as parts of “gas detection system,” the Office will give the claims the appropriate weight and interpret these terms as intended use and/or functional terms.  
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al. (“Short,” US Pub. No. 2008/0259341, previously cited) in view of Schmidt et al. (“Schmidt,” US 5248739, newly cited and cited in IDS). 
As to claim 1, Short discloses a gas detection system comprising: 
(1) an output device (see e.g., sampler reader, [0027] et seq.) configured to output data acquired by monitoring a plurality of gas sensing elements each including a gas detection layer including a pigment; as for the newly amended claim language, see 112 rejection above and claim interpretation above; and 
(2) an information processing apparatus configured to process the data output by the output device, wherein the information processing apparatus includes
a memory (e.g., memory 115, [0030] et seq.) configured to store element information that indicates a position where each of the plurality of gas sensing elements is located (e.g., see 112 rejection and claim interpretation sections above); 
a processor (e.g., microprocessor, [0028] et seq.) configured to determine whether any of the gas sensing elements has detected gas, based on the data, and configured to, upon determining that at least one gas sensing element has detected gas, specify the least one gas sensing element and a position of the at least one gas 
a display (e.g., user interface device 125 and/or display 130, [0031] et seq.) configured to display, on an indication element, information indicating the position of the at least one gas sensing element that has detected the gas or information indicating a status of gas leakage determined based on the data, when the determining unit determines that the at least one gas sensing element has detected the gas.  See also GPS in [0030] et seq., and claim interpretation above. 
With regard to claim 1, while Short discloses separate components, such as the microprocessor and the GPS system (see above), to perform the claimed functions, Short discloses exemplary embodiments of the present invention may also provide a computer-readable medium having stored therein a program for making a computer execute a method of measuring, storing and transmitting and/or receiving data related to atmospheric gases and environmental conditions obtained at multiple sites as set forth above in [0037], which demonstrates that Short recognizes the benefit of making the present invention compact.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine at least some of the components of Short’s apparatus because it would provide a more compact apparatus. 
Furthermore, with regard to claim 1, Short does not specifically disclose a pressure sensitive adhesive.  Schmidt discloses that small amounts of additional ingredients may be added to the compositions of his invention. For example, antioxidants, pigments, stabilizers, fillers, etc., may be added as long as they do not 
	As to claim 2, see e.g., microprocessor, [0028] et seq. of Short.  For the claim language following “configured to”, see claim interpretation above.
As to claim 3, for display control unit, see e.g., user interface device 125 and/or display 130, [0031] et seq. of Short, and claim interpretation section. 
As to claims 4 and 5, see 112 rejection and claim interpretation sections above.
Claims 6-8, 10, 11, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Short in view of Schmidt and Sakamoto et al. (“Sakamoto,” US 5849073, previously cited and cited in IDS).
See Short and Schmidt supra.
As to claim 6, Short discloses a gas detection system comprising: 
a plurality of gas sensing elements (e.g., passive samplers in [0010] et seq.) each including a gas detection layer including a chemical that changes color upon exposure to a specific gas (e.g., [0025]), as for the newly amended claim language, see 112 rejection above and claim interpretation above;

a gas detection information processing apparatus, in electrical communication with the gas monitoring output device, where the processing apparatus receives and processes the data, the information processing apparatus includes:
(a)	a memory configured to store element information that indicates a position where each of the plurality of gas sensing elements is located (e.g., memory 115, [0030] et seq.);
(b)	a processor (e.g., microprocessor, [0028] et seq.), configured to determine whether any of the gas sensing elements has detected gas based on the data and configured to, upon determining that at least one gas sensing element has detected gas, specify the at least one gas sensing element and a position of the at least one gas sensing element where the at least one gas sensing element is located with reference to the element information, and
(c)	a display (e.g., user interface device 125 and/or display 130, [0031] et seq.), in electrical communication with an indication element (e.g., user interface device 125 and/or display 130, [0031] et seq.), where the display provides electrical data indicating the position of the at least one gas sensing element that has detected gas when the processor determines that the at least one gas sensing element has detected the gas;

First, regarding claim 6, Short does not specifically disclose a pressure sensitive adhesive.  Schmidt discloses that small amounts of additional ingredients may be added to the compositions of his invention. For example, antioxidants, pigments, stabilizers, fillers, etc., may be added as long as they do not materially reduce the pressure sensitive adhesive properties of these compositions.   The silicone PSA compositions of this invention are useful as pressure sensitive adhesives and will readily stick to a solid support, whether flexible or rigid. These compositions may be applied to a surface by any suitable means such as rolling, spreading, spraying, etc., and cured as described above.  See e.g., col. 9, line 66 to col. 10, line 10.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the pigment with the pressure sensitive adhesive because it would provide a compact detection apparatus.
Second, regarding claim 6, while Short discloses a passive sampler and a chemical that changes color upon exposure to a specific gas (e.g., [0025]), Short does not specifically disclose the passive sampler includes a pigment.  Sakamoto discloses nanoparticles can be used as a pigment (see e.g., coating of samples A, B, C, and F on glass or filter paper).  See Examples 1-14 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to 
Third, regarding claim 6, while Short discloses separate components, such as the microprocessor, GPS system, user interface device and/or display (see above), to perform the claimed functions, Short discloses exemplary embodiments of the present invention may also provide a computer-readable medium having stored therein a program for making a computer execute a method of measuring, storing and transmitting and/or receiving data related to atmospheric gases and environmental conditions obtained at multiple sites as set forth above in [0037], which demonstrates that Short recognizes the benefit of making the present invention compact.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine at least some of the components of Short’s apparatus because it would provide a more compact apparatus. 
As to claim 7, see e.g., microprocessor, [0028] et seq. of Short.  For the claim language following “configured to”, see claim interpretation section above.
As to claim 8, for display control unit, see e.g., user interface device 125 and/or display 130, [0031] et seq. of Short, and claim interpretation section.

As to claim 11, see claim 6 above. The system of the modified Short in view of Schmidt and Sakamoto will essentially perform the claimed steps. 
As to claims 15 and 16, Short discloses upon determining that a change amount of an area or a shape of the gas sensing element (e.g., changing color in passive sampler refers to the area of the gas sensing element, [0014] et seq.) changed by the gas is greater than or equal to a threshold (e.g., unexposed passive sample; comparing intensity of light reflected from an unexposed passive sampler or baseline measurement, [0014] et seq.; or colorimetric charts or strips, [0010]), determine that the 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Short in view of Schmidt and Sakamoto, as applied to claims 6 and 11 above, and further in view of Sherman et al. (“Sherman,” US Pub. No. 2011/0300296, previously cited and cited in IDS)
See Short, Schmidt and Sakamoto supra.
As to claims 9 and 12, the modified Short does not specifically disclose a passive sampler (“detection layer”) having an adhesive force of greater than or equal to 0.2 N/25 mm.  Sherman discloses an adhesion can be intermediate (25-50N/dm) or high (60-100 N/dm) (see [0151] et seq.)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the claimed adhesive force property because it is advantageous to provide adequate adhesion to ensure the device is secure in the desired location.  Therefore it would have been obvious to try the adhesion of greater than or equal to 0.2 N/25 mm choosing from a .
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15-16 have been considered but are moot because the arguments do not apply to the current rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/12/2021